Citation Nr: 1454282	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  06-21 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for loss of teeth #8 and #9.

3.  Entitlement to service connection for loss of teeth #7 and #10

4.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with hypertension and diabetic neuropathy.

5.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a right ankle disability.

6.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a left ankle disability, to include as secondary to a service connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2004, June 2011, and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2008, the Veteran testified in connection with the diabetes rating claim before the undersigned Veterans Law Judge, sitting at the RO.  Thereafter, in an April 2012 decision, the Board denied a rating in excess of 20 percent for diabetes mellitus.  In September 2013, pursuant to a settlement agreement in the case of Nat'l Org. Of Veterans' Advocates, Inc. v. Sec'y Of Veterans Affairs, 330 F.3d 1345, 1352 (Fed. Cir. 2003), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process errors relating to the duties of the Veterans Law Judge that conducted the April 2008 hearing.  See Bryant v Shinseki, 23 Vet. App 488 (2010) (holding that the requirements of 38 C F R § 3 103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and new one issued in its place.  In June 2014, the Board vacated the April 2012 Board decision that denied entitlement to an initial rating in excess of 20 percent for diabetes mellitus in order to ensure compliance with the holding in Bryant, supra.  The Veteran was also scheduled for a new hearing, which hearing was to take place on December 2, 2014.

Regarding the remaining issues listed on the title page of this decision, as will be discussed in the remand following the decision below, in a June 2011 rating decision, the RO denied service connection for the Veteran's claimed loss of teeth and ankle disabilities.  (The RO considered both whether new and material and material evidence had been submitted to reopened previously denied claims of service connection for right and left ankle disabilities and whether the original denials contained clear and unmistakable error.)  The Veteran filed a notice or disagreement (NOD) as to the decision in May 2012.  In an October 2013 rating decision, the RO denied service connection for bilateral hearing loss.  The Veteran filed an NOD as to the decision in October 2014.  (This NOD was received within a year of the RO's mailing of the October 2013 rating decision.)  Although the issues of entitlement to service connection for hearing loss and loss of teeth and whether new and material evidence has been received to reopen previously denied claims of service connection for a right and left ankle disabilities were not certified for appeal, the Board will address these issues for the sole purpose of ensuring the issuance of a statement of the case (SOC) along with information about the process for perfecting an appeal as to that issue, if the Veteran so desires.  


FINDING OF FACT

In a statement received in November 2014, the Veteran expressed his desire to withdraw from appellate review his appeal as to the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus.  


CONCLUSION OF LAW

The Veteran's appeal as to the issue of issue of the issue of entitlement to an initial rating in excess of 20 percent for diabetes mellitus has been withdrawn.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the NOD and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

The Veteran was seeking an increased initial rating for his service-connected diabetes mellitus.  In November 2014, the Veteran submitted a statement wherein he stated: "After reviewing my appeal options for an increase in diabetes, I have decided not to continue."  As the Veteran has expressed his desire to withdraw his appeal as to the issue of entitlement to a higher initial rating for diabetes mellitus, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.  


ORDER

The appeal for an initial disability rating in excess of 20 percent for diabetes mellitus is dismissed.


REMAND

As noted in the introduction, in June 2011 and October 2013 rating decisions, the RO denied service connection for loss of teeth #7, #8, #9, and #10, determined that new and material evidence had not been submitted to reopen previously denied claims of service connection for a right and left ankle disabilities, and denied service connection for bilateral hearing loss.  The Veteran filed timely NODs as to both of those rating decisions.  To date, however, no SOC has been furnished concerning the issues outlined above, or at least no SOC has been associated with the Veteran's paperless claims files that are now before the Board (as of December 3, 2014).  Notably, an SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  Therefore, remand is required for the issuance of an SOC regarding the issues of entitlement to service connection for loss of teeth #7, #8, #9, and #10 and for bilateral hearing loss, and whether new and material evidence had not been submitted to reopen previously denied claims of service connection for a right and left ankle disabilities.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The SOC must be issued unless the Veteran's claim is resolved, such as by a complete grant of the benefit sought, or withdrawal of the NOD.  (In this regard, the Board notes that in withdrawing his appeal as to the issue of entitlement to a higher initial rating for diabetes mellitus, the Veteran stated specifically that he wished to "continue the appeal for the right ankle.  Although no mention is made of the Veteran's other claims, there is no other correspondence in the record currently before the Board indicating that the Veteran's desired to withdraw his NOD as to the other issues addressed in the June 2011 and October 2013 rating decisions.)

The remanding of these issues must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issues to the Board only if the Veteran perfects his appeals of such issues in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

The AOJ must issue a SOC addressing the issues of entitlement to service connection for loss of teeth #7, #8, #9, and #10 and for bilateral hearing loss, and whether new and material evidence had not been submitted to reopen previously denied claims of service connection for a right and left ankle disabilities.  The Veteran must be advised of the time limit in which he may file a substantive appeal.  38 C.F.R. § 20.302(b).  If, and only if, the appeal is timely perfected, the issues should be returned to the Board for further appellate consideration.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the appellant.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


